Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 3, 2020

                                       No. 04-19-00844-CV

                                 IN THE INTEREST OF C.C.,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                       Honorable Selina Nava Mireles, Judge Presiding


                                          ORDER
        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on December 9, 2019, but has not been
filed. The court reporter has filed a notification of late reporter’s record, requesting an extension
until January 10, 2020. We grant her request and ORDER her to file the reporter’s record on or
before January 10, 2020.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.



                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court